internal_revenue_service department of the treasury washington dc significant index nos contact person i q telephone number in reference to pate am yo90 legend foundation l foundation foundation foundation r s t u v we x dear sir or madam this is in response to foundation and 4's request for certain rulings under sec_507 sec_4941 sec_4945 of the internal_revenue_code hereafter code and foundation has been recognized exempt under section of the code and classified a sec_501 under sec_509 deceased charitable scientific literary or educational_purposes within the meaning of sec_501 ss foundation 1’s purposes include using its funds for foundation was established by r now foundation 1’s directors are and u who are the sons of a private_foundation r t foundation sec_2 and have been recognized exempt under and classified as private_foundations under sec_501 sec_509 organized and operated exclusively for charitable educational literary or scientific purposes within the meaning of sec_501 c foundation sec_2 of the code and are s w and x serve as the trustees for foundation t serves as the sole director for foundation foundation are u and v foundation states that each trustee the trustees for a for foundation will serve as transferee foundation and will not serve as other two transferee private_foundations after the proposed transfer a trustee of his respective a trustee on the foundation states that the members of its board_of directors have determined that their charitable objectives and interests are different and that it would be more efficient to manage their charitable endeavors through separate organizations in order to accomplish these objectives foundation 1’s board proposes to transfer all of foundation 1’s assets percent to foundation sec_2 represents that the transfer is consistent with the intent of its founder r who wished to have all of his children involved in charitable activities in equal amounts foundation and foundation states that it will effectively terminate its private_foundation_status and corporate existence after the transfer of assets is completed notice described in sec_507 private_foundation_status after the transfer is completed foundation states that it has no accrued obligations from pre- existing charitable pledges or grants which require the exercise of expenditure_responsibility foundation will provide the of its intent to terminate its sec_507 of the code provides that except as provided in sec_507 the status of any private_foundation shail be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful or repeated acts or a willful and flagrant act giving rise to liability for tax under chapter that because of such act the organization is liable for the tax imposed by sec_507 and either the organization pays the tax or the entire amount of the tax is abated under sec_507 and the secretary notifies the organization sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets - x sec_507 of the code provides that for purposes of sec_507 the value of the net assets shall be determined at whichever time such value is higher which action is taken which culminates in its ceasing to be private_foundation or private_foundation the first day on a the date on which it ceases to be a sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4941 e of the code states that the term self dealing means any direct or indirect transfer to for the benefit of of a private_foundation a disqualified_person of the income or assets or use by or sec_4942 of the code imposes an excise_tax on the undistributed_income as defined in paragraph a a -2 of a private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period as defined in paragraph c distributed means distributed as qualifying distributions under sec_4942 g for purposes of sec_4942 the term of this section of sec sec_4943 of the code imposes an excise_tax on the excess_business_holdings of a private_foundation sec_4943 of the code states that excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of order for its remaining holdings in the enterprise to be permitted holdings to a person other than a disqualified_person in sec_4944 of the code imposes a tax on a private_foundation that invests any amount in such manner as jeopardize the carrying out of any of its exempt purposes to sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph sec_509 private_foundation exercises expenditure_responsibility with respect to such grant or is an exempt_operating_foundation or the or of sec_4945 of the code provides that the term taxable_expenditure does not include amounts paid_or_incurred by a private_foundation as a grant to another organization for purposes specified in sec_170 b sec_4945 of the code provides that the expenditure in subsection d means that the responsibility referred to private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which made complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary to obtain full and sec_4946 of the code provides in part that the term disqualified_person shall not include any organization which is described in sec_501 organization described in sec_509 other than an sec_4946 b of the code defines a disqualified_person to include with respect to a private_foundation a foundation_manager sec_4946 of the code states that the term foundation_manager includes a trustee of authority or responsibility over the activities of the foundation a foundation having the sec_1_507-3 of the income_tax regulations of the code the terms other adjustment organization hereafter regulations provides that for purposes of sec_507 or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year is sec_1_507-3 of the regulations provides that in a significant disposition of assets to one or more the case of private_foundations within the meaning of paragraph c section the transferee organization shall not be treated as a newly created organization a transferee organization to which of this i 1qe01 this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization sec_1_507-3 i of the regulations provides that a transferee organization to which sec_507 applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair market of the assets of the transferor less encumbrances immediately before the transfer shall be determined as of the time of the transfer of the code fair_market_value sec_1_507-3 of the regulations provides that of this paragraph a except as provided in subparagraph private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 gq however where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 b apply during any period in which it has no assets requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets shall not such sec_1_507-1 of the regulations provides that a and the foundation managers are required to file for the taxable_year in which such transfer occurs private_foundation which transfers all of its net assets is required to file the annual information_return required by sec_6033 the annual report of however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity a private_foundation required by section sec_1_507-3 of the regulations provides that except as provided in subparagraph the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 d and shall not apply to the transferee or the transferor with respect to any ‘expenditure responsibility’ grants made by the transferor subparagraph shall not apply with respect to any information however the exception contained in this of this paragraph where h yoo reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made sec_1_507-3 of the regulations proven that unless a private_foundation gives notice under sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status sec_1_507-3 ii of the regulations provides that the provisions enumerated in subparagraphs a through g apply to a transferee foundation to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 been effected the rules for determining the basis_of_property pursuant to sec_507 in particular sec_1_507-3 ii a refers to of the code not the transfer of all of foundation 1's assets to foundation sec_3 and under the circumstances described will constitute a transfer as described in sec_507 therefore foundation sec_2 created organizations foundations will be treated as possessing those attributes and characteristics of foundation sec_1 and will not be treated as newly the transferor pursuant to a of the regulations foundation sec_2 of the code as transferee and for purposes of chapter and part ii of subchapter_f of and will be treated as of the code foundation sec_2 and bears to the fair_market_value of in the proportion that the fair market chapter i if they were foundation value of the assets less encumbrances transferred to foundation sec_2 foundation 1's assets less encumbrances immediately before the transfer grants in which it has to exercise expenditure_responsibility foundation will not be required to exercise expenditure_responsibility described in sec_4945 of the code during any period in which it has no assets pursuant to sec_1 a of transfer since foundation has no obligations or existing of the regulations that is for any year after the year foundation will transfer all of its assets to foundation sec_3 and the transferee private_foundations will use the to accomplish charitable assets transferred from foundation purposes described in sec_501 code be considered a taxable_expenditure described in sec_4945 pursuant to sec_1_507-3 of the regulations therefore the transfer of assets by foundation will not and c b of the ao sec_4 a foundation has not given notice of a termination of therefore the transfer of all of foundation 1's assets to private_foundation_status pursuant to sec_507 code foundation sec_2 as of the tax imposed by sec_507 a private_foundation under sec_507 and will not terminate foundation 1’s status and for purposes of the based on the above we rule as follows the transfer of the assets of foundation and in sec_507 to foundation sec_2 as described above constitutes a transfer described the transfer of the assets of foundation and will not terminate foundation foundation under sec_507 and therefore will not result in the imposition of the termination_tax under sec_507 as a private to foundation sec_2 b to foundation sec_2 the transfer of assets of foundation and will not constitute or trigger as the case may be a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 self-dealing under sec_4941 holdings under sec_4943 d jeopardizes charitable purposes under sec_4944 or taxable_expenditure under sec_4945 will not cause foundation foundation foundation foundation or any disqualified_person as defined under sec_4946 with respect to foundation to be subject_to any_tax under sec_4940 through and foundation will not be required to exercise expenditure_responsibility under sec_4945 with respect to the transfer c excess business an investment that an act of or e the asset transfer a a sale_or_exchange of property subject_to tax the asset transfer will not be for consideration or be treated as the tax basis and holding_period of the transferred assets in the hands of foundation shall be determined in the same manner as continued to be held uninterruptedly by foundation as the case may be or if such assets had each of the foundations will succeed to one-third of in any event foundation 1's aggregate tax benefits but none of the foundations will succeed to an aggregate tax_benefit in excess of the fair_market_value at the time of the transfer of the assets that the respective foundations ii of the regulations receive under sec_1_507-3 jooot 104g because foundation sec_2 controlled by the same persons who control foundation and are not effectively for purposes of the chapter private_foundation_excise_tax provisions and sec_507 through foundation sec_2 and will each be treated as only in the proportion which the net fair_market_value of the assets transferred to each of the organizations bears to the net fair_market_value of all of foundation 1's assets immediately before the transfers and will each receive one-third of all of foundation s assets foundation sec_2 one-third of foundation 1's tax_attributes under chapter and sec_507 through including the following and will each succeed to since foundation sec_2 is foundation but if it a b c for purposes of sec_4940 one-third of the net_investment_income of foundation for the taxable_year of the transfers to foundation sec_2 apportioned to foundation sec_2 includable in the computation of the net investment of foundation sec_2 transfers in the taxable_year of the and and will be and will be and the transfers to foundation sec_2 realizable events giving rise to net_investment_income pursuant to sec_4940 therefore such transfers themselves will not give rise to tax under sec_4940 and will not be to foundation sec_2 and may be used in of the transfers to foundation sec_2 foundation will be required to meet the sec_4942 distribution_requirements for its taxable_year in which the transfers are made the transfer of the assets from foundation satisfaction of foundation 1's qualifying_distribution requirements under sec_4942 provided the requirements of sec_4942 are met that such distribution_requirements have not fully been satisfied a sec_3 and and in the event that there remains any undistributed_income for the taxable_year of the transfers by foundation one-third of such remaining undistributed_income will be allocated to foundation one-third to foundation and one-third to foundation foundation sec_2 and must distribute their allocable one-third share of such remaining undistributed_income not later than the end of their taxable_year in which the transfer is made to them by foundation purposes of determining the assumed distribution requirement responsibilities of foundation to the extent and for c e r s e c a e q t a v e h for foundation 1’s taxable_year of the transfers one-third of the value of foundation 1's assets calculated on a monthly basis as of the end of each calendar month falling within the taxable_year of the transfers from foundation and then expressed as monthly average will be attributed to foundation one-third to foundation and one-third to foundation foundation sec_2 and will each be deemed to have held net assets equal to one-third of such monthly average as foundation sec_2 extending through the last day of the month immediately preceding the transfer appropriate adjustments will be made if transfers are made during more than one month of the last day of the each month during the and 4’s taxable_year of the transfers a pursuant to sec_507 a of the regulations foundation sec_2 be treated as newly-created organizations of the code and sec_1 and will not and may be used in satisfaction of foundation 1’s the transfer of the assets from foundation qualifying_distribution requirements under sec_4942 provided the requirements of sec_4942 are met to foundation sec_2 the legal accounting and other expenses_incurred by foundation sec_1 request and in effectuating the proposed transfer will not constitute taxable_expenditures pursuant to sec_4945 and will be considered qualifying distributions under sec_4942 in connection with this ruling and pursuant to sec_507 b of the regulations foundation 1’s status as private_foundation will be terminated once it notifies the service that it will terminate its status of the code and section a foundation will not be liable for any termination_tax under sec_507 of the code if the value of its net assets equals zero at such time it gives notice that it terminating its private_foundation_status is since the proposed transfer will be made pursuant to sec_507 c status of foundation sec_1 it will not affect the section of the code and under sec_1_507-1 and a regulations foundation will not be required to comply with periodic reporting return and notice provisions under sec_6033 and sec_6104 of the code for any taxable ii of the year following the taxable_year in which the proposed transfer occurs but only if during the subsequent taxable years in question foundation has neither legal nor equitable_title to any assets and it engages in no activity with the notice and public inspection provisions under d in connection with its final return however foundation will be required to comply this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it we are informing your key district_director of this ruling cl yours lore rom ff ce acting chief exempt_organizations technical branch
